     Case 1:18-cv-01168-DAD-BAM Document 67 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TARA ELAINE BENDER,                               No. 1:18-cv-01168-NONE-BAM
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    J. OROZCO,
                                                        (Doc. No. 66)
15                       Defendant.
16

17           Plaintiff Tara Elaine Bender, proceeding with counsel, initiated this civil rights action on

18   August 27, 2018. (Doc. No. 1.) Defendant J. Orozco filed a motion to dismiss for failure to

19   prosecute and failure to obey court order. (Doc. No. 53.) The matter was referred to a magistrate

20   judge for issuance of findings and recommendations in accordance with 28 U.S.C. § 636(b)(1)(B)

21   and (C). (Doc. No. 59.)

22           On June 30, 2021, the assigned magistrate judge issued findings and recommendations

23   recommending that the motion to dismiss be granted due to plaintiff’s failure to prosecute this

24   action and failure to comply with court orders. (Doc. No. 66.) Those findings and

25   recommendations were served on all parties and contained notice that objections thereto were to

26   be filed within fourteen (14) days. (Id.) No objections have been filed and the time in which to

27   do so has now passed.

28   /////
                                                        1
     Case 1:18-cv-01168-DAD-BAM Document 67 Filed 07/23/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   courts finds the findings and recommendations to be supported by the record and proper analysis.

 4   Plaintiff has not appeared for or allowed the completion of her deposition since at least February

 5   2020. Her conduct has taken more than enough of this court’s time and resources, has prejudiced

 6   defendant, and cannot be controlled by any sanction less drastic than dismissal. The magistrate

 7   judge’s recommendation of dismissal for failure to prosecute and failure to obey court orders will

 8   be adopted in full.

 9          Accordingly,

10          1.      The findings and recommendations issued on June 30, 2021 (Doc. No. 66) are

11                  adopted in full;

12          2.      Defendant’s motion to dismiss for failure to prosecute and failure to obey court

13                  order (Doc. No. 53) is granted;

14          3.      This action is dismissed in its entirety; and

15          4.      The Clerk of the Court is directed to close this case.

16   IT IS SO ORDERED.
17
        Dated:     July 22, 2021
18                                                      UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        2
